PER CURIAM.
Appellants challenge the lower court’s order that enforced an Illinois court’s judgment under which Appellees, the maternal grandmother and maternal great-grandmother of two children, were given rights of visitation with the children, who now reside in this state with their mother and father. Appellants acknowledge that our decision today is controlled by our prior decision in Bellow v. Bellow, 736 So.2d 759 (Fla. 5th DCA 1999), but urge that we recede from Bellow in light of the Fourth District’s decision in M.S. v. D.C., 763 So.2d 1051 (Fla. 4th DCA 1999). We decline Appellant’s request that we recede from Bellow but certify conflict with M.S. v. D.C.
AFFIRMED; CONFLICT CERTIFIED.
SAWAYA, C.J., SHARP, W., and TORPY, JJ., concur.